Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  159462                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159462
                                                                   COA: 346049
                                                                   Wayne CC: 85-002322-FC
  RAAD MATTI,
          Defendant-Appellant.

  _________________________________________/

         By order of November 26, 2019, the prosecuting attorney was directed to answer
  the application for leave to appeal the February 21, 2019 order of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered, and it is DENIED, because the defendant’s motion for relief
  from judgment is prohibited by MCR 6.502(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2020
           t0420
                                                                              Clerk